 

Case 20-10256-KBO Doc 543-2 Filed 01/03/21 Page 1 of 6
a Fama’

 

United States Bankruptcy Court for the District of Delaware

 

For Court Use Only

. Earth
Name of Debtor: Fare, Ine Claim Number: 0000010548

 

CaseNumber: 20-1025 File Date: 09/24/2020 16:39:27

 

Proof of Claim (Official Form 410)

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments
mortgages, and security agreements. Do not send origina! documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

Aperson who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

04/19

 

 

Identify the Claim

 

1. Whois the current creditor?

| oo Alachua County Tax Collector
Name of the current creditor (the person or entity to be paid for this claim):

 

Other names the creditor used with the debtor:

 

 

2. Has this claim been acquired from someone else? [YNo 01 Yes. From whom?

 

 

3. Where should notices and payments to the creditor be sent? Federal Rute of Bankruptcy Procedure (FRBP) 2002(g)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if different)
Name Alachua County Tax Collector Name
Address ATIN: Matt Geiger Address
12 SE Ist Street

City Gainesville City
State FL ZIP Code 32601 State ZIP Code
Country (if International): Country (if International):
Phone: Phone:
Emall: MattGeiger@AlachuaTaxCollector.com Email:
4. Does this claim amend one already filed? S. Do you know if anyone else has filed a proof of claim for this claim?
Gf No Wi No
OD ‘es. O Yes.

Claim number on court claims register (if known) Who made the earlier filing?

Filed on

MM / DD /YYVY

 

 

 

Page 1 of 3

 
Case 20-10256-KBO Doc 543-2
a

Filed 01/03/21 Page 2 of 6
on,

 

 

Give Information About the Claim aso. ..1e Date the Case Was Filed

 

6. Do you have any number you use to

identify the debtor? 58,543.99

$

7. How much is the claim?

 

YNo
OO Yes.

Last 4 digits of the debtor's account or any

charges?
number you use to identify the debtor:

MV No

 

Does this amount include interest or other

D Yes. Attach statement itemizing interest, fees,
expenses, or other charges required by
Bankruptcy Rule 3004 (c){2)(A).

Tax Claims

&. What is the basis of the claim?

Examples: Goods sotd, money loaned, lease, services performed,
personal injury or wrongful death, or credit card. Attach redacted
copies of any documents supporting the claim required by Bankruptcy
Rule 3001(c). Limit disclosing information that is entitled to privacy,
such as health care information.

 

 

 

9. Is all or part of the claim secured?

0 No

a Yes. The claim is secured by a lien on property.
Nature of property:

CO Real estate. If the claim is secured by the debtor's principal

residence, fite a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.

O) Motor vehicle

vi Other. Describe: Sales proceeds-University Towne Ctr

 

Basis for perfection:
statutory, Fl. Stat. 197.122

 

Attach redacted copies of documents, if any, that show evidence of
perfection of security interest (for example, a mortgage, lien,
certificate of title, financing statement, or other document that

shows the lien has been filed or recorded.)
75,000.00
Value of property: $.

$8,543.99
Amount of the claim that is secured: $
Amount of the claim that is unsecured: $

amount in line 7.)

Amount necessary to cure any
default as of the date of the petition: $

18
Annual Interest Rate (when case was filed) %

Yi Fixed O variable

10. Is this claim based on a lease?
Wi No

0 Yes. Amount necessary to cure
any default as of the date of petition.

$

 

11. Is this claim subject to a right of setoff?
Wf No

O Yes. tdentify the property:

 

 

{The sum of the secured and unsecured amounts should match the

 

12. Is all or part of the claim entitled to priority

under 11 U.S.C. § 507(a)?

YF No

D Yes. Check one:

A claim may be partly priority and
partly nonpriority. For example, in
some categories, the law limits the
amount entitled to priority.

Amount entitled to priority

D Domestic support obligations (including alimony and $
child support} under 11 U.S.C. § 507{a)(1}{A) or (a)(1)(B).

D Upto $3,025* of deposits toward purchase, lease, or $
rental of property or services for personal, family, or

household use. 11 U.S.C. § 507(a)(7).

D Wages, salaries, or commissions (up to $13,650") $
earned within 180 days before the bankruptcy petition is
filed or the debtor’s business ends, whichever is earlier.

11 U.S.C. § $07(a}(4).

OO) Taxes or penalties owed to governmental units.

11 U.S.C. § 507(a}(8).

O1 Contributions to an employee benefit plan. 11 U.S.C. §

507(a)(5).

O Other. Specify subsection of 11 U.S.C. § 507 (a)

( ) that applies.

 

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on

or after the date of adjustment.

 

of No

 

13. Does this claim quafify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?

(J Yes. Amount that qualifies as gn Administrative Expense under 11 U.S.C. § 503({b}{9): $.

 

Page 2 of 3

 
Case 20-10256-KBO Doc 543-2 Filed 01/03/21 Page 3 of 6
~~ pam,

 

| parts: [EE Below

 

The person completing
this proof of claim must
sign and date it. FRAP
9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes
courts to establish local
rules specifying what a
signature is.

A person who files a
fraudulent claim could
be fined up to $500,000,
imprisoned for up to 5
years, or both. 18 U.S.C.
§§ 152, 157, and 3571.

 

 

Check the appropriate box:

D tam the creditor,

A lam the creditor's attorney or authorized agent.

C1 | am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
O tama guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the clalm,
the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

lel htsa @. Cohen

Signature

09/24/2020 16:39:27

 

Date

Provide the name and contact information of the person completing and signing this claim:
Lisa C. Cohen

 

 

 

 

 

Name
Address 4010 Newberry Road, Ste. G
City Gainesville
32607
State zip

 

Country (in Internatlonal)
(904) 720-0070

 

Phone

 

Email LisaCohen@bellsouth.net

 

 

Page 3 of 3

 
Case 20-10256-KBO Doc 543-2 Filed 01/03/21 Page 4of6
a cam

Attachment to Claim of Alachua County Tax Collector

Attached hereto are copies of the 2019 and 2020 Notice of Ad Valorem Taxes owed to
the Alachua County Tax Collector. At the time of the filing of the petition, the 2019
taxes had become due but did not become past due until April 1, 2020. The 2020 taxes
arose as of January 1, 2020, but do not become due until November, 2020. Fla. Stat. sec.
197.122 provides that such taxes are secured by a first priority lien on the personal
property which is subject to the tax.

The subject taxes were secured by a first priority lien on property owned by the Debtor as
of the date of the petition and located at University Town Center in Gainesville, Alachua
County, Florida. The Debtor sold the subject property pursuant to court order, see Doc.
No. 296. The subject order provided that taxes owed on the property would attach to the
sales proceeds in order of priority. The Alachua County Tax Collector holds a first
priority lien on the subject sales proceeds which are held by the Debtor.

Pursuant to Fla. Stat. sec. 197.172, the tax accrues interest at the rate of 1.5% per month.
Post-petition interest is owed pursuant to 11 U.S.C. sec. 506. The current balance owed
as of this date is $41,446.06 for 2019 and $25,366.61 for 2020, for a total amount of
$67.869.61.
Case 20-10256-KBO Doc 543-2 Filed 01/03/21 Page 5 of 6

pte TAX
COLLECTOR 2019 DELINQUENT TANGIBLE

179218

| NOTICE OF AD VALOREM TAXES AND NON-AD VALOREM ASSESSMENTS
coi DUS ee laste) fae :

MILLAGE CODE

 

No Personal or Business Checks for Delinquent Taxes.
Please Pay with Cash, Cashier's Check or Certified Funds Only.

EARTH FARE INC
EARTH FARE # 560
220 CONTINUUM DR
FLETCHER, NC 28732

 

| APPLICABLE VALUES AND EXEMPTIONS BELOW

3045 SW 34TH ST

 

 
  

  

AD VALOREM TAXES

  

  

  

  
 

 

NCEP else ae Sas EXEMPTION(S]© TAXABLE VALUE= TAXES LEVIED
BOARD OF COUNTY COMMISSIONERS
CNTY GENERAL 8.2729 1,443,860 25,000 1,418,860 11,738.09
ALACHUA CNTY LIBRARY DISTRICT
LIBRARY GENERAL 1.1825 1,443,860 25,000 1,418,860 1,677.80
SCHOOL BOARD OF ALACHUA COUNTY
SCHL CAP35 PROJECT (S01 1.5000 1,443,860 25,000 1,418,860 2,128.29
SCHL DISCRNRY & CN (S01 0.7480 I '443' 860 25,000 1,418,86 Ls 061.31
SCHL GENERAL 3.8960 1 1443, 860 25,000 1,418,86 51527.88
SCHOOL VOTED (S01 1.0000 i 443) 860 25,000 1,418,860 1,418.86
ST JOHNS RIVER WATER MGT DISTR 0.2414 i, dae) ‘860 25,000 1,418,860 342.51
CHILDREN'S TRUST 0.5000 3'860 25,000 1,418,860 709.43
36 CITY OF GAINESVILLE 5,2974 i! 443 860 25,000 1,418,860 7,916.27
L TOTAL MILLAGE 22.6382 AD VALOREM TAXES $32,120.44 )

 

 

WANT TO RECEIVE YOUR BILL ELECTRONICALLY NEXT YEAR? VISIT www.AlachuaCollector.com AND SIGN UP FOR E-BILLS!

 

r tlt
PAY ONLINE WITH E-CHECK ESTP ANT a

eevee]

    

NON-AD VALOREM ASSESSMENTS

 

 

 

\ SCAN TO PAY \C__NON-AD VALOREM ASSESSMENTS

$0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

?
PAY ONLY ONE AMOUNT. () Se $32,120.44 )
ifPaidBy  |Jul 31, 2020 jan 2020 — Sepan 2020 ay
Please Pay ($40, 482.45. 964.25. 9
JOHN POWER, CFC 2019 DELINQUENT TANGIBLE 179218
ALACHUA COUNTY TAX COLLECTOR NOTICE OF AD VALOREM TAXES AND NON-AD VALOREM ASSESSMENTS

PLEASE PAY IN U.S. FUNDS (NO POSTDATED aoe TO JOHN POWER, TAX COLLECTOR

= assy ea

   

es é aE 3045 SW 34TH ST
No Persona usiness Checks quent Taxes.
Please Pay with Cash, Cashier's Check or Certified Funds Only.

EARTH FARE INC
EARTH FARE # 560
220 CONTINUUM DR
FLETCHER, NC 28732

 

2 OOO4L040 20149 &

12 SE Ist ST, GAINESVILLE, FL 32601

 

MESSAGE

 

adsl ts

PLEASE eal

 

 

“SUIJUQ JIQe!eAy idigaay “spucody ANOA JO} UO|WOY S14} UlEIaY ISeaid
Case 20-10256-KBO Doc 543-2 Filed 01/03/21 Page 6of6

—

 

 

TAX
clon TAX ovoR 2020 ESTIMATED TANGIBLE _—
OUSOAL | serving Alachua County NOTICE OF AD VALOREM TAXES AND NON-AD VALOREM ASSESSMENTS
ACCOUNT NUMBER | ESCROW CD | MILLAGE CODE:
- 5040 APPLICABLE VALUES AND EXEMPTIONS BELOW | 3600
No Personal or Business Checks for Delinquent Taxes, :
Please Pay with Cash, Cashier's Check or Certified Funds Only. 3045 SW 347TH ST

Corrected

EARTH FARE INC
EARTH FARE # 560

220 CONTINUUM DR
FLETCHER, NC 28732

  
  

 

AD VALOREM TAXES

    

   

  

      

     

      

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

alee es etka MILLAGE RATE BSS Aas ee fatale) 5) TARABLE VALUE USA lao
BCNTY GENERAL COMMISSIONERS 8.2729 1,192,211 25,000
167,211 9,656.22
ALACHUA CNTY LIBRARY DISTRICT — ‘ ; 7 °
LIBRARY GEN 1.1825 1,192,211 25,000 1,167,211 1,380.23
SCHOOL BOARD OF ALACHUA COUNTY aa :
SCHL CAP35 PROJECT Capt} 1.5000 1,192,211 25,000 £167,271 1,750.82
SCHL DISCRNRY & CN (S01 0,7480 i 192" 211 25,000 1,167,211 873.07
SCHL GENERAL 3.8960 1/192,211 25,000 1,167,211 4,547.45
SCHOOL VOTED (S01 1,0000 1,192,211 25,000 1,167,211 1,167.21
ST JOHNS RIVER WATER MGT DISTR 0.2414 1,192,211 25,000 1,167,211 281.76
CHILDREN'S TRUST 0.5000 1,192,211 25,000 1,167,211 583.61
36 CITY OF GAINESVILLE 5,2974 1,192,211 25,000 1,167,211 6,183.18
Y TOTAL MILLAGE 22.6382 AD VALOREM TAXES $26,423.55
WANT TO RECEIVE YOUR BILL ELECTRONICALLY NEXT YEAR? VISIT www. AlachuaCollector.com AND SIGN UP FOR E-BILLS!
(, NON-AD VALOREM ASSESSMENTS
PAY ONLINE WITH E-CHECK LEVYING SUTHORITY US Seals
\ SCAN TO PAY NON-AD VALOREM ASSESSMENTS $0.00)
PAY ONLY ONE AMOUNT. () COMBINED TAXES AND ASSESSMENTS [ela esc Msts )
lf Paid By Jul 31, 2620
Please Pay $25, 366; 61 ss ;
2020 ESTIMATED TANGIBLE
JOHN POWER, CFC 179218
ALACHUA COUNTY TAX COLLECTOR NOTICE OF AD VALOREM TAXES AND NON-AD VALOREM ASSESSMENTS
PLEASE PAY IN U.S. FUNDS (NO POSTDATED CHECKS) TO JOHN POWER, TAX COLLECTOR +12SE Ist ST, GAINESVILLE, FL 32601

ACCOUNT NUMBER ilsoty. cl ae

  

3045 SW 34TH ST
No Personal or Business Checks for Delinquent Taxes.

Please Pay with Cash, Cashier's Check or Certified Funds Only. sitet
EARTH FARE INC sd eA see ETEASE PAVE:
EARTH FARE # 560 [C] jul 31, 2020 $25,366.61
220 CONTINUUM DR
FLETCHER, NC 28732

 

 

 

 

e BOOYLOYO 2019 4

eae

“BUIIUG SIGE BAY Idjaoay “spzosay INO JO) UOIPOY SIY] UIL}aYy aseald
